Citation Nr: 0027899	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-42 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

Entitlement to service connection for residuals of a back 
disorder.

Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1977 to March 
1979.

In September 1995 the RO denied entitlement to service 
connection for a post- traumatic stress disorder (PTSD), 
residuals of a back disorder diagnosed as chronic lumbosacral 
strain, depression, and fibromyalgia.  The veteran appealed.  
In September 1998 the Board of Veterans' Appeals (Board) 
denied service connection for PTSD and depression and 
anxiety.  The issues of entitlement to service connection for 
residuals of a back disorder and fibromyalgia were remanded 
to the RO for additional development.  The remanded matters 
remain in a denied posture; thus, they have been returned for 
appellate review.


FINDINGS OF FACT

1.  The veteran's back disorder preexisted service.  

2.  There is no medical evidence indicating that the 
veteran's back disorder permanently increased in pathology as 
a result of service. 

3.  The medical evidence does not relate the veteran's 
fibromyalgia to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a back disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
fibromyalgia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back disorder and 
fibromyalgia.  A person filing a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of Section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


Back disorder

Regarding the back disorder, the evidence of record indicates 
that prior to service the veteran received treatment for 
scoliosis, low back problems.  In October 1977, a doctor 
stated that the veteran had received treatment for low back 
problems approximately three times per week up until that 
time, although examination and x-ray findings were negative.  

The service medical records shows on enlistment examination 
in October 1977 scoliosis was noted.  The examination report 
also references the doctor's pre-service letter discussing 
the veteran's back strain.  A veteran is afforded a 
presumption of sound condition upon entry into service for 
defects not noted at the time of examination for entry into 
service.  Id.; Crowe v. Brown, 7 Vet. App. 238 (1994).  Given 
the foregoing, in this case the presumption of soundness upon 
enlistment is not applicable.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  The veteran's back 
disorder preexisted service.  Where a disability is found to 
have preexisted service, then service connection may be 
predicated only upon a finding of aggravation during service.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995). 

Review of the evidence in this matter shows that the 
veteran's claim is not well grounded.  There is no competent 
medical evidence of record indicating that the veteran's back 
disorder was aggravated by service.  Thus, the second 
requirement of Caluza is not met.  Adams v. West, 13 Vet. 
App. 453, 457 (2000), citing Maxson v. West, 12 Vet. App. 
453, 459-60 (1999) (For a claim to be well grounded in 
aggravation claims, the burden is on claimant to show 
aggravation in service, including evidence of permanent 
increase in disability.); see also Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991) ("flare-ups" of preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability).

In this case the Board acknowledges that on entrance 
examination in October 1977 and on orthopedic examination in 
November 1977 no recent back problems were noted and 
examinations revealed good function.  X-rays were negative as 
well.  It is also acknowledged that in October 1978 the 
veteran complained of a persistent dorsal backache as 
secondary to the spinal curvature, and at that time 
attributed her pain to lifting and stooping over a two-week 
period.  Clinical evaluations disclosed vertebral dorsal 
scoliosis to the right with good range of pain-free movement.  
The assessment was back strain.  Additionally, in October 
1978 continued complaints of a dorsal backache were 
documented and the records show that the veteran participated 
in physical therapy.  Her physical profile prohibited 
running, crouching, stooping, heavy lifting over five pounds, 
and prolonged sitting in excess of 10 minutes.  Service 
medical records also show in November 1978 the veteran 
requested a change in her military occupational specialty and 
an extension of her limited physical profile.  She complained 
of upper lumbar pain and denied a history of trauma to the 
back.  At that time clinical findings showed no evidence of 
listing or paravertebral muscle spasms, but showed evidence 
of inconsistent localization of pain which tended to be at 
the thoracolumbar junction.  However, the service medical 
records also show that on consultation in December 1978 an 
attending clinician stated the veteran was known to them and 
had returned with the same complaints.  The clinician added 
the veteran had not completed the program as instructed but 
she still wanted a limited profile.  He stated that the 
validity of the veteran's complaints were seriously doubted, 
but acknowledged that treatment would be rendered.  The 
clinician also stated that he wanted to prevent the veteran 
from becoming dependent on the clinic for constant 
prescriptions.  In addition to the foregoing, on discharge 
examination in March 1979 clinical evaluation was normal.  

Although service medical records show complaints of and 
treatment for symptoms associated with a back disorder, given 
that the validity of the veteran's complaints were seriously 
doubted and clinical evaluation on discharge examination was 
normal, the evidence does not indicate that her preexisting 
back disorder increased in severity during service.  At most, 
the service medical records show that the veteran's symptoms 
were acute and transitory and thereby not aggravated by 
service.  See Hunt, supra.

Additionally, the post-service medical evidence does not 
indicate that the veteran's preexisting back disorder was 
aggravated by service.  The Board acknowledges that on VA 
examination in July 1995 the veteran reiterated that while in 
service she experienced low back pain as a result of lifting 
heavy items and after examination the diagnoses included 
chronic lumbosacral strain and a history of chronic cervical 
and thoracic strain.  However, except for the veteran's own 
historical accounts, the report does not indicate that the 
veteran's back disorder was aggravated by service.  In fact, 
the only evidence of record indicating that the veteran's 
disability increased in severity during service is her own 
statements/testimony, and this is not enough to well ground 
her claim.  See McManaway v. West, 13 Vet. App. 60 (1999); 
cf. Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board also 
notes during examination the veteran stated that after 
service she incurred a twisting injury from throwing 
newspapers onto a loading dock and incurred a second lifting 
injury in 1989.  

In light of the absence of any competent medical evidence 
indicating that the veteran's back disorder increased in 
severity during service, the claim is not well grounded.  38 
C.F.R. § 3.306(a).

Fibromyalgia

The veteran also asserts that her fibromyalgia is related to 
service.  However, review of the evidence shows that the 
claim is not well grounded.  The service medical records are 
silent with regard to fibromyalgia, and although on general 
medical examination in July 1995, a diagnosis of fibromyalgia 
with diffuse migratory pains and a significant psychological 
overlay was made, the examiner did not attribute the disorder 
to service.  

The Board acknowledges that the veteran has submitted a book 
entitled Fibromyalgia & Chronic Myofascial Pain Syndrome, 
which discusses definitions, terms, symptoms, and treatments 
related to the disorders.  It is also acknowledged that at 
her hearing in 1998 the veteran testified she had 
fibromyalgia and experienced fibrofog and fight or flight 
response as a result of depression as a result of that 
disorder.  Hearing Transcript (T) at pp. 6-7.  Nonetheless, 
the claim remains not well grounded.  Here, the medical text 
evidence submitted is simply too generic and speculative to 
constitute competent medical evidence.  To establish a well-
grounded service-connection claim by means of medical books 
and articles, the evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim".  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Id. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).  The veteran's medical book 
does not suffice to well ground her claim.  

It is also noted that at her personal hearing in June 1998 
the veteran stated that on examination a VA medical doctor 
told her that she had fibromyalgia and that he believed that 
it was related to service.  T. at p. 7.  Regarding the 
foregoing, the United States Court of Appeals for Veterans 
Claims (Court) has held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence and therefore, 
could not well ground a claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); see also Carbino v. Gober, 10 Vet. 
App. 507 (1997).  As such, the veteran's testimony concerning 
what a doctor purportedly told her about the etiology of her 
fibromyalgia cannot serve as competent medical evidence 
linking her disorder to service.  

In this case, the only evidence of record relating the 
veteran's fibromyalgia to service is her own assertions.  
However, without competent, supporting documentation, her 
assertions fail to meet the burden imposed by section 
5107(a).  The claim is not well grounded.

Additional Matters

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  The 
absence of a well-grounded claim, however, does not absolve 
the Secretary of all duties.  If a claimant's application for 
benefits under the laws administered by the Secretary is 
incomplete, the Secretary shall notify the claimant of the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a).  This duty to notify arises as to an 
initial claim when the Secretary is on notice that relevant 
evidence may exist, or could have been obtained, that, if 
true, would make the claim 'plausible' and that such evidence 
has not been submitted with the application."  Robinette, 8 
Vet. App. at 80; see also McKnight v. Gober, 131 F.3d 1483, 
1484-85 (1997) (adopting this Court's interpretation of § 
5103(a) in Robinette, supra).

On VA examination in 1995 the veteran stated that she was 
treated for fibromyalgia by Drs. J.K., D.D.M., and J.C., and 
at her personal hearing in June 1998 she stated that she 
received treatment at a chiropractor's office in San Diego, 
California.  In 1998 the Board remanded the claims to obtain 
this additional evidence.  By letters dated in 1998 and 2000 
the veteran was asked to submit any additional evidence to 
substantiate her claims, identify any other physicians or 
medical facilities from which she had been treated or 
evaluated for a back disorder and fibromyalgia, pre-service 
and post-service, and to identify the medical source who told 
her that her fibromyalgia was related to service.  The 
veteran, however, did not respond.  Given the foregoing, the 
Board finds that the veteran has been informed of evidence 
required to complete her application, and no additional 
action is warranted.  Morton, supra.  The appeal is denied.



ORDER

Entitlement to service connection for residuals of a back 
disorder is denied.

Entitlement to service connection for fibromyalgia is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

